

116 HR 5496 IH: Iceland Commercial and Economic Leadership for Arctic and National Development Act
U.S. House of Representatives
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5496IN THE HOUSE OF REPRESENTATIVESDecember 19, 2019Ms. Pingree (for herself, Mr. Young, Mr. Larsen of Washington, and Mr. Courtney) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo include Iceland in the list of foreign states whose nationals are eligible for admission into
			 the United States as E1 and E2 nonimmigrants if United States nationals
			 are treated similarly by the Government of Iceland, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Iceland Commercial and Economic Leadership for Arctic and National Development Act or the ICELAND Act. 2.Nonimmigrant traders and investorsFor purposes of clauses (i) and (ii) of section 101(a)(15)(E) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(E)), Iceland shall be considered to be a foreign state described in such section if the Government of Iceland provides similar nonimmigrant status to nationals of the United States.
		